DETAILED ACTION
This action is responsive to the application No. 17/069,547 filed on October 13, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 reading on Fig. 1 including claims 1-7 and 9-15 in the reply filed on 04/12/2022 is acknowledged.  Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-15.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2015/0200197).

Regarding Claim 1, Saito (see, e.g., Figs. 1, 3), teaches a capacitor cluster comprising:
a plurality of capacitors 220/210 (see, e.g., pars. 0031, 0034); and
a holding body 234 constructed to hold the plurality of capacitors 220/210 (see, e.g., par. 0035),
wherein:
each of the plurality of capacitors 220/210 includes a semiconductor substrate 231 having a main surface;
a first electrode layer 221/211 on a side of the main surface of the semiconductor substrate 231 (see, e.g., pars. 0036-0037);
a dielectric layer (222/223)/213 on the first electrode layer 221/211 (see, e.g., pars. 0036-0037);
a second electrode layer 224/214 on the dielectric layer (222/223)/213 (see, e.g., pars. 0036-0037);
a first outer electrode 252 electrically connected to the first electrode layer 221/211; and
a second outer electrode 252 electrically connected to the second electrode layer 224/214 (see, e.g., par. 0038).
Saito is silent with respect to the claim limitation that among a first capacitor and a second capacitor of the plurality of capacitors, the second capacitor has a shape different from a shape of the first capacitor in at least one of the first electrode layer, the second electrode layer, the first outer electrode, and the second outer electrode.  However, with respect to the shape of the at least one of the first electrode layer, the second electrode layer, the first outer electrode, and the second outer electrode of the first and second capacitors, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of the least one of the first electrode layer, the second electrode layer, the first outer electrode, and the second outer electrode of the first and second capacitors in Saito’s device, as the courts have held that changes in shape, without any criticality, is within the level of skill in the art.  According to the courts, a particular shape is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding Claim 2, Saito teaches all aspects of claim 1.  Saito (see, e.g., Figs. 1, 3), teaches that in each of the first capacitor 220 and the second capacitor 210, when viewed from a side of the first outer electrode 252 and the second outer electrode 252, at least one of the first electrode layer 221/211, the second electrode layer 224/214, the first outer electrode 252, and the second outer electrode 252 has a first region having a rectangular shape and a maximum area.
Saito is silent with respect to the claim limitation of at least one second region that protrudes from the first region, and the second regions of the first capacitor and the second capacitor have shapes that are different from each other.  
See also the comments stated above in claim 1 regarding criticality of shapes which are considered repeated here.

Regarding Claim 3, Saito teaches all aspects of claim 1.  Saito is silent with respect to the claim limitation that the first electrode layers 221/211 of the first capacitor 220 and the second capacitor 210 have shapes that are different from each other.
See also the comments stated above in claim 1 regarding criticality of shapes which are considered repeated here.

Regarding Claim 4, Saito teaches all aspects of claim 3.  Saito (see, e.g., Figs. 1, 3), teaches that the first electrode layers 221/211 of the first capacitor 220 and the second capacitor 210 have a first region having a rectangular shape and a maximum area.
Saito is silent with respect to the claim limitation of at least one second region that protrudes from the first region, and the second regions ofAFDOCS/22993180.1Attorney Docket No. 036433.04330- 37 - the first capacitor and the second capacitor have shapes that are different from each other.
See also the comments stated above in claim 1 regarding criticality of shapes which are considered repeated here.

Regarding Claim 5, Saito teaches all aspects of claim 4.  Saito does not show that the at least one second region protrudes from a short side of the first region.  
See also the comments stated above in claim 1 regarding criticality of shapes which are considered repeated here.

Regarding Claim 6, Saito teaches all aspects of claim 1.  Saito does not show that the second electrode layers 224/214 of the first capacitor 220 and the second capacitor 210 have shapes that are different from each other.  
See also the comments stated above in claim 1 regarding criticality of shapes which are considered repeated here.

Regarding Claim 7, Saito teaches all aspects of claim 6.  Saito (see, e.g., Figs. 1, 3), teaches that the second electrode layers 224/214 of the first capacitor 220 and the second capacitor 210 have a first region having a rectangular shape and a maximum area.
Saito does not show at least one second region that protrudes from the first region, and the second regions of the first capacitor and the second capacitor have shapes that are different from each other.  
See also the comments stated above in claim 1 regarding criticality of shapes which are considered repeated here.

Regarding Claim 9, Saito teaches all aspects of claim 7.  Saito does not show that the at least one second region protrudes from a short side of the first region.  
See also the comments stated above in claim 1 regarding criticality of shapes which are considered repeated here.

Regarding Claim 10, Saito teaches all aspects of claim 7.  Saito does not show that the at least one second region protrudes from a long side of the first region.  
See also the comments stated above in claim 1 regarding criticality of shapes which are considered repeated here.

Regarding Claim 11, Saito teaches all aspects of claim 1.  Saito (see, e.g., Figs. 1, 3), teaches the first outer electrode 252 and the second outer electrode 252 of the first capacitor 220 and the second capacitor 210.
Saito does not show that the at least one of the first outer electrode and the second outer electrode of the first capacitor and the second capacitor have shapes that are different from each other.  
See also the comments stated above in claim 1 regarding criticality of shapes which are considered repeated here.

Regarding Claim 12, Saito teaches all aspects of claim 1.  Saito (see, e.g., Figs. 1, 3), teaches that at least one of the first electrode layer 221/211, the second electrode layer 224/214, the first outer electrode 252, and the second outer electrode 252 of the first capacitor 220 and the second capacitor 210 have areas that are different from each other when viewed from a side of the first outer electrode 252 and the second outer electrode 252 (see, e.g., areas of first and second electrodes of first and second capacitors being different). 

Regarding Claim 13, Saito teaches all aspects of claim 12.  Saito (see, e.g., Figs. 1, 3), teaches that a thickness of the dielectric layer (222/223)/213 of the firstAFDOCS/22993180.1Attorney Docket No. 036433.04330- 39 - capacitor 220 and the second capacitor 210 are different from each other.
However, this claim limitation is merely considered a change in the thickness of the dielectric layer 222/223 of the first capacitor 220 and/or the dielectric layer 213 of the second capacitor 210 in Saito’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the dielectric layer of the first and/or second capacitors in Saito’s device, as the courts have held that changes in thickness, without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Saito’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 14, Saito teaches all aspects of claim 13.  Saito (see, e.g., Figs. 1, 3), teaches that the dielectric layer 222/223 of the first capacitor 220 is thicker than the dielectric layer 213 of the second capacitor 210.
See also the comments stated above in claim 13 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 15, Saito teaches all aspects of claim 14.  Saito (see, e.g., Figs. 1, 3), teaches that an area of the second electrode layer 224 of the first capacitor 220 is larger than an area of the second electrode layer 214 of the second capacitor 210 when viewed from the side of the first outer electrode 252 and the second outer electrode 252.
See also the comments stated above in claim 1 regarding criticality of shapes which are considered repeated here.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814